Order filed May 10, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00300-CV
                                   ____________

                      MICHAEL A. POWELL, Appellant

                                         V.

JENNY HODGKINS, EXECUTIVE DIRECTOR, STATE BAR OF TEXAS,
                          Appellee


                             On Appeal from the
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-21-001728

                                     ORDER

      This is an interlocutory appeal is from an order signed January 6, 2022. The
clerk’s record was filed March 17, 2022. The record reflects the notice of appeal
was filed March 7, 2022.

      Appellant alleges he did not receive notice of the order until March 2, 2022.
Pursuant to Texas Rule of Civil Procedure 306a, appellant must provide a written
order signed by the trial court finding the date when appellant first either received
notice or acquired actual knowledge the judgment was signed. See Tex. R. App. P.
4.2(c); see also LDF Construction, Inc. v. Texas Friends of Chabad Lubavitch,
Inc., 459 S.W.3d 720, 724 (Tex. App.—Houston [14th Dist.] 2015, no pet.) (the
date must be established by competent proof and included in a written order signed
by the trial judge).

      Accordingly, we order the case abated and remanded to the trial court for a
hearing and entry of an order finding the date when appellant first either received
notice or acquired actual knowledge that the order was signed. A supplemental
clerk’s record containing the trial court’s order shall be filed with the clerk of this
court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record is filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a
hearing, if a hearing is required, in compliance with this Court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.



                                   PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Wilson.